Citation Nr: 0816249	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
postural back strain.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

Procedural history

Service connection for chronic postural back strain was 
initially denied by the RO in an October 1958 rating 
decision, which the veteran did not appeal. 

In July 2004, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for chronic 
postural back strain.  The claim was reopened and denied on 
the merits in a December 2004 rating decision, and was upheld 
by a March 2006 decision of the Board. 

In April 2006, the veteran again filed to reopen the 
previously-denied claim of entitlement to service connection 
for chronic postural back strain.  The claim was denied in 
the above referenced August 2006 rating decision.  The 
veteran requested a review by a decision review officer 
(DRO), who conducted a de novo review of the claim and 
confirmed the RO's findings in an October 2006 statement of 
the case (SOC).  The appeal was perfected with the timely 
submission of his substantive appeal in October 2006.


FINDINGS OF FACT

1.  In an unappealed March 2006 decision, the Board denied 
the veteran's request to open the previously-denied claim of 
entitlement to service connection for chronic postural back 
strain. 

2.  The evidence associated with the claims file subsequent 
to the Board's March 2006 decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for chronic postural back strain.


CONCLUSIONS OF LAW

1.  The Board's March 2006 decision denying the claim of 
entitlement to service connection for a chronic back strain 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).

2.  Since the March 2006 Board decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a chronic back strain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for chronic postural 
back strain.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in the evidence a development letter dated in May 2006 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim to reopen, as well as evidentiary 
requirements for service connection.  The veteran was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he would like VA to obtain.

The May 2006 letter specifically advised that the veteran's 
claim was previously denied "because evidence of record is 
not sufficient to show incurrence or aggravation of either 
disability now diagnosed by cited hospital report during 
service.  Therefore, the evidence you submit must relate to 
this fact."  In this letter, the RO also advised the veteran 
of the type of evidence needed to reopen his previously 
denied claim for service connection.  He was advised that 
"new" evidence is evidence submitted to VA for the first 
time, and that "material" evidence is evidence that 
pertains to the reason the previous claim was denied.  He was 
told that the evidence cannot simply be repetitive or 
cumulative of evidence that was already in VA's possession 
when his original claim was denied.
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  The Board concludes 
that the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to the 
claim to reopen.

Relevant law and regulations

Service-Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's second claim to 
reopen was initiated in April 2006, the claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
chronic postural back strain.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

When the veteran's chronic postural back strain claim was 
initially denied on the merits, the following evidence was of 
record.

Service medical records show that in February 1951 the 
veteran complained of low back pain and gave a history of low 
back pain beginning in 1943.  The records reflect a notation 
of teno-synsivitis and a diagnosis of a strain of the 
postural lumbral sacral area.  An x-ray of the spine was 
completely negative.  The veteran's October 1952 report of 
medical examination as well as his separation examination was 
pertinently negative for a lower back condition.

Post-service medial records show that in April 1956, the 
veteran was diagnosed with low back strain following a wood 
chopping episode.  Post-service medical records also show 
that in August 1958, the veteran was diagnosed with chronic 
postural back strain. 

The initial denial of the claim of entitlement to service 
connection for chronic postural back strain was predicated on 
a lack of in-service disease [Hickson element  (2)].  Hickson 
element (3), medical nexus, was also necessarily lacking for 
this claim.

The veteran attempted to reopen his claim for chronic 
postural back strain in July 2004.  He submitted a statement 
from D.M, M.D, medical records/reports from D.M., M.D. and 
W.M. Suleiman, M.D., and VAMC outpatient treatment reports.  
In a December 2004 determination, the RO found this evidence, 
though new and material, was not sufficient to a grant of 
service connection for chronic postural back strain.  

The July 2004 RO decision was affirmed by the Board in March 
2006.  The Board's decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
March 2006) evidence bears directly and substantially upon 
the specific matters under consideration, namely the elements 
that were previously lacking.  This includes whether the 
veteran has submitted evidence that his chronic postural back 
strain is the result of disease or injury incurred in or 
aggravated by active military service.  See 38 C.F.R. § 3.156 
(2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of copies of VA outpatient 
records dated in November 2000 and May 2000 and a July 2006 
VA examination report.

The November 2000 and May 2000 VA outpatient records were 
considered in the Board's March 2006 final denial of service 
connection for chronic postural back strain and are therefore 
not new.  

The July 2006 VA examination report reflects that VA examiner 
confirmed a previous diagnosis of lower back strain, but 
concluded,  "...it appears less likely that this veteran's 
chronic back strain was caused by injury suffered during 
service."  This record indicates that the evidence continues 
to show that the veteran's condition was not incurred in or 
aggravated by service, and therefore is not new and material 
to this claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material]; see also See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Further, this report cannot be considered "new" in that it 
does not add any additional information to the diagnosis of 
chronic postural back strain.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease does not constitute new 
and material evidence].  

The Board also notes in passing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decisin, the 
Court heldthat the Board was not obligated to reopen a claim 
merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Furthermore, the Court also held that the adequacy of any 
such examination or opinion is moot if the Board determines 
that new and material evidence has not been presenuted, 
although the Board must certainly consider the results of 
such an examination or opinion as it would any evidence of 
record.  

In this case, however, the additionally submitted evidence, 
including the results of the VA examination, do not serve to 
establish, or even suggest, that the veteran's current 
diagnosis of chronic postural back strain was incurred in or 
aggravated by service.  The evidence submitted [subsequent 
March 2006 Board denial] is therefore cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for chronic postural back strain is not reopened.  
The benefits sought on appeal remain denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].


ORDER

New and material evidence not having been submitted, the 
request to reopen the previously denied claim of entitlement 
to service connection for chronic postural back strain is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


